Ellison, J.
This action is founded on a mechanics’ lien filed against the property of Mrs. Brotherton, under a contract with one Page. Defendant’s counsel interposed a demurrer to plaintiff’s evidence at the close of his ease, which being sustained plaintiff brings the case here.
Many points are made by the respective counsel for and against the action of the trial court. As one of these made by defendants disposes of the case, it will not be necessary to notice others. The lien paper offered in evidence does not contain an account of the items making up the lien as required by section 6709, Revised Statutes, 1889. The paper merely states between what dates the material and lumber were furnished, where it was used, etc., but nowhere is it attempted to state the account, or the items thereof. The demurrer was, therefore, properly sustained, and we affirm the judgment.
All concur.